MEMORANDUM **
Maximino Patino and his wife Maria Carmen Patino, natives and citizens of Mexico, petition for review of the Board of Immigration Appeals’ summary affirmance of the immigration judge’s (“IJ”) denial of their applications for asylum. We have jurisdiction under 8 U.S.C. § 1252. Reviewing for substantial evidence, see Prasad v. INS, 47 F.3d 336, 338-39 (9th Cir. 1995), we deny the petition.
There was no evidence in the record that would compel the IJ to find that the Patinos had a well-founded fear of future persecution on account of an enumerated ground. Id.
The Patinos did not challenge the IJ’s denial of withholding of removal or relief under the Convention Against Torture in their opening brief, and therefore waived these claims. See Martinez-Serrano v. INS, 94 F.3d 1256, 1259-60 (9th Cir.1996).
The voluntary departure period was stayed, and that stay will expire upon issuanee of the mandate. See Desta v. Ashcroft, 365 F.3d 741, 750 (9th Cir.2004).
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.